 



Exhibit 10.6
FIRST AMENDMENT TO
SECURED BRIDGE LOAN AGREEMENT
     This FIRST AMENDMENT TO SECURED BRIDGE LOAN AGREEMENT (this “Amendment”) is
made as of July 5, 2006 (the “Effective Date”) by and among BIOMED REALTY, L.P.,
a Maryland limited partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION,
individually (the “Lender”), and KEYBANK NATIONAL ASSOCIATION, not individually,
but as “Agent”.
RECITALS
     A. The Borrower, the Agent and the Lender are parties to a Secured Bridge
Loan Agreement dated as of May 24, 2006 (as it may be amended from time to time,
the “Loan Agreement”). All terms used herein and not otherwise defined shall
have the same meanings given to them in the Loan Agreement.
     B. The Borrower and the Lender wish to amend the Loan Agreement to modify
the Applicable Margin set forth in the Loan Agreement, all as set forth herein.
AGREEMENTS
          1. Amended Definitions. As of the Effective Date, the following
definition in Section 1.1 of the Loan Agreement is amended and restated as
follows:
“Applicable Margin” means one and twenty hundredths of one percent (1.20%) per
annum with respect to LIBOR Rate Loans and zero with respect to Alternate Base
Rate Loans, as the case may be.
          2. Miscellaneous.
          (i) The Borrower represents and warrants to the Lender that (i) after
giving effect to this Amendment, no Default or Unmatured Default exists,
(ii) the Loan Agreement is in full force and effect, and (iii) the Borrower has
no defenses or offsets to, or claims or counterclaims, relating to, its
obligations under the Loan Agreement.
          (ii) All of the obligations of the parties to the Loan Agreement, as
amended hereby, are hereby ratified and confirmed. All references in the Loan
Documents to the “Loan Agreement” henceforth shall be deemed to refer to the
Loan Agreement as amended by this Amendment.
          (iii) Nothing contained in this Amendment shall be construed to
disturb, discharge, cancel, impair or extinguish the indebtedness evidenced by
the existing Notes and secured by the Loan Documents or waive, release, impair,
or affect the liens arising under the Loan Documents or the validity or priority
thereof.

 



--------------------------------------------------------------------------------



 



          (iv) In the event of a conflict or inconsistency between the
provisions of the Loan Documents and the provisions of this Amendment, the
provisions of this Amendment shall govern. The provisions of this Amendment, the
Loan Agreement, and the other Loan Documents are in full force and effect except
as amended herein and the Loan Documents as so amended are ratified and
confirmed hereby by the Borrower.
          (v) The Borrower agrees to reimburse the Agent for all reasonable
out-of-pocket expenses (including legal fees and expenses) incurred in
connection with the preparation, negotiation and consummation of this Amendment.
          (vi) This Amendment may be executed in counterparts which, taken
together, shall constitute a single document.
[The remainder of this page has been left blank intentionally]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Secured Bridge Loan Agreement to be duly executed as of the date first above
written.

                      BORROWER:    
 
                    BIOMED REALTY, L.P., a Maryland limited partnership    
 
                    By:   BioMed Realty Trust, Inc., its sole general partner  
 
 
               
 
      By:
Name:   /s/ KENT GRIFFIN
 
Kent Griffin    
 
      Title:   Chief Financial Officer    
 
                    Address:        

                  ADMINISTRATIVE AGENT:    
 
                KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent    
 
           
 
  By:
Name:   /s/ SCOTT CHILDS
 
Scott Childs    
 
  Title:   Vice President    
 
                Address:    

                  LENDER:    
 
                KEYBANK NATIONAL ASSOCIATION, a national banking association    
 
           
 
  By:
Name:   /s/ SCOTT CHILDS
 
Scott Childs    
 
  Title:   Vice President    
 
                Address:    

